Title: From Alexander Hamilton to John J. U. Rivardi, 26 August 1799
From: Hamilton, Alexander
To: Rivardi, John J. U.


New York, August 26, 1799. Has ordered Major Adam Hoops and Captain James Stille to Fort Niagara to investigate Captain James Bruff’s charges against Rivardi. States that although most men had enlisted when “the allowance” of spirits “was but half a gill per day … Those who entered the Service whilst the act of Congress which allowes a gill pr. day was in force … have some colour to contend that the withholding from them of any part of that allowance would be a breach of contract.” States that he has “for some time considered as important to the United States to have a vessel in the lake.” Reports that “The Secretary of war has determined to postpone the appointment of Cadets to a future day.”
